PER CURIAM.
It is the opinion of the court that under the 20th section of the act of July 20, 1808 (15 Stat. 125), the defendant is liable to pay the amount which the government seeks to recover. Under the act, the distiller is bound to pay taxes on all the spirits distilled or produced by him, and hence the various provisions contained in it requiring oaths, books, reports, etc. But in order the further to guard against fraud, the act provides for surveying, estimating and determining the true producing capacity of every distillery (section 10); and it makes it the duty of the assessor each month to determine whether the distiller has accounted in his returns for the preceding month for all the spirits produced by him (section 20). and it prescribes a legislative test or mode of determining the quantity to be accounted for—to wit: forty-five gallons of mash are declared to represent not less than one bushel of grain, and seven gallons of mash not less than one gallon of molasses. If the distiller returns Jess than the amount this test requires, he is to be assessed for the deficiency. Then follow the concluding words of the section, “but in no case shall the quantity of spirits returned by the distiller, together with the quantity so assessed, be for a less quantity of spirits than SO per centum of the producing capacity of the distillery as estimated under the provisions of this act.” Upon a survey of all the provisions of the statute, the intention of congress seems to be plainly this: The distiller must pay on all he manufactures, even if he produces up to 95 or 100 per cent, of the capacity of the distillery, and therefore we find in the act that the government anxiously provides so many checks against frauds. But to set a limit (which congress deemed to be reasonable! to the extent. to which the government might be defrauded, the act declares that the distiller shall absolutely account for 80 per centum of the producing capacity of his distillery. He will have to pay more than this if he actually produces more and it can be shown; but in no event can he escape paying less than 80 per centum of the amount which, as estimated by the act, the distillery has the capacity to produce during the time it is in operation. Demurrer overruled.